Citation Nr: 0111911	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active military duty from January 1965 
to November 1966, in the United States Navy; said service 
included duty aboard a vessel in the waters of the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating action of the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs.  In that decision, the RO denied service 
connection for tinnitus, and determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for bilateral hearing loss, had not been 
received.  

The Board has determined that the issue of service connection 
for tinnitus must be remanded for further development in 
light of a recent change in the law; this issue will be 
addressed in more detail in the REMAND appended to the end of 
this decision.  Thus, the Board will only address the issue 
of whether the claim for service connection for bilateral 
hearing loss should be reopened in the body of this decision.  


FINDINGS OF FACT

1.  In April 1979, the Board denied service connection for 
bilateral hearing loss on the basis that it had clearly and 
unmistakably preexisted service and was not aggravated during 
active service.  

2.  The evidence submitted since the Board's April 1979 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The Board's April 1979 decision is final; additional evidence 
received since the Board's April 1979 decision is new and 
material, and the requirements to reopen the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, have been met.  38 U.S.C.A. §§  5108, 7104(b) (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board previously denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
in April 1979.  The Board's April 1979 decision is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2000).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  See also, Hodge v. West, 155 F.3d 1356, 
1359 (Fed. Cir. 1998).  

The Board denied the veteran's claim in 1979 on the basis 
that his bilateral hearing loss clearly and unmistakably 
preexisted service and was not aggravated during active 
service.  Evidence of record at that time included a 
September 1963 naval reserve service examination report which 
indicated that an audiogram had revealed bilateral high 
frequency hearing loss.  Specifically, hearing in the right 
ear at 4000 Hz showed a 55dB loss; hearing in the left ear at 
4000 Hz showed a 30 dB loss.  There was also of record a 
letter from the veteran's private physician, Dr. Rich, which 
indicated that he had treated the veteran from October 1958 
to November 1967, and during that time there was no evidence 
of any ear pathology or hearing loss.  Both the service 
entrance examination, dated in February 1965 and the service 
discharge examination, dated in November 1966 indicated 
normal hearing using the whispered voice and spoken voice 
tests.  The service medical records were also negative for 
any complaint or finding of a hearing loss problem.  Post-
service medical evidence included private audiogram reports 
dated in June 1967, November 1976, and March 1977, which 
indicated that the veteran's pre-existing hearing loss 
following service was no worse than prior to service.  There 
was also a letter from the medical department of the 
veteran's employer, DOW Chemical U.S.A., dated in October 
1978, which indicated that a screening audiogram had been 
administered to the veteran in March 1967 which had shown 
normal hearing at frequencies from 500 to 2,000, but a drop 
to the 50 to 60 dB area at frequencies of 3000, 4000, and 
6000 Hz.  This was considered to be suggestive of, but not 
diagnostic of, a hearing loss.  The actual audiometric 
examination report was not submitted.

Evidence submitted since the Board's April 1979 decision 
includes another letter from Dr. Rich, dated in March 1987, 
which indicates that his prior letter was incorrect as to 
treatment dates.  He actually treated the veteran from 
October 1958 to September 1963, during which time he noted no 
ear pathology or hearing loss.  The veteran also submitted a 
medical report, with additional medical records, from Dr. D. 
R. Todd, an otolaryngology specialist.  The medical report 
from Dr. Todd indicated that the veteran currently suffered 
from hearing loss and continuous bilateral tinnitus of many 
years' duration.  Dr. Todd indicated that a current audiogram 
had revealed an 80-85 dB loss at 3000 and 4000 Hg with 
discrimination scores of 96% on the right and 88% on the 
left.  The current diagnosis was bilateral high frequency 
sensorineural hearing loss, severe, consistent with acoustic 
trauma.  Dr. Todd also indicated that he had reviewed the 
audiogram reports from 1963 and 1967, and based on these, the 
veteran's current condition, and his exposure to noise both 
in service and in his post-service employment, it was his 
opinion that "his hearing loss is typical of acoustic 
trauma, and that his history indicates that most of his noise 
exposure has been related to his military and NADEP 
employment."  

The veteran also submitted in September 1999, a copy of a 
letter from the commanding officer of the U.S.S STODDARD, 
dated in September 1965, which indicated that while in 
Vietnam the ship was assigned as Harbor Defense Ship and also 
to conduct gun fire support missions.  During these 
assignments the STODDARD fired a large amount of ammunition 
from her five-inch guns against enemy positions.

The Board finds that this additional evidence bears directly 
and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
to decide fairly the merits of this service connection claim, 
and was not considered by the Board when it rendered its 
final denial in April 1979.  

For these reasons, the Board concludes that new and material 
evidence has been received.  Consequently, the claim for 
service connection for bilateral hearing loss is reopened.  


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only the appeal 
is granted.  


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral hearing loss, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate the issue on a de novo 
basis.  In addition, for the reasons set forth below, the 
veteran's claim for service connection for bilateral tinnitus 
must also be remanded for further development. 

In this regard, the Board notes that a significant change in 
the law occurred during the pendency of the veteran's appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In part, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 and to such claims which were 
filed before the date of enactment but which were not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran contends that his hearing loss was aggravated by 
his active service and that his tinnitus developed as a 
result of his experiences in service, to include exposure to 
noise while aboard the U.S.S. STODDARD.  A letter dated 
August 1993, from D. Todd, M.D., appears to support his 
contentions as to the hearing loss and tinnitus claims; 
however, all the treatment records from this physician have 
not been obtained and associated with the claims folder.  Nor 
have the medical records been obtained from his long-time 
employer.  The Board also notes that the veteran has not been 
afforded a VA examination to obtain an opinion as to the 
probable etiology of the veteran's current disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since service.  After 
securing the necessary release, the RO 
should obtain these records.  These 
should include, but are not limited to 
the veteran's VA treatment records, as 
well as private medical records from Dr. 
Rich, Dr. Todd and his employer's medical 
department.  Any records obtained should 
be associated with the claims folder.

2.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and the most probable 
pathology of his claimed disabilities.  
The claims folder should be made 
available to the examiner for review 
before the examination(s).  All 
diagnostic studies should be performed as 
deemed appropriate by the examiner(s).  

With regard to each diagnosed disorder, 
the examiner must correlate the medical 
findings and provide a medical opinion 
whether it is more likely, less likely or 
as likely as not that the veteran's 
current hearing loss and/or tinnitus, is 
related to service either by way of 
incurrence or aggravation.  The examiner 
should reconcile any opinions with the 
other clinical data of record, including 
the August 1993 medical report from Dr. 
Todd.  A complete rationale for the 
opinions given should be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies, or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  The RO should readjudicate the issues 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



